Citation Nr: 0738960	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia and 
arthritis, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1943 to April 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which reopened and denied the veteran's claim of 
service connection for fibromyalgia and arthritis claimed as 
secondary to PTSD.  The Board remanded the appeal for 
additional development in May 2006 and May 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Neither fibromyalgia nor arthritis was present in service 
or until many years thereafter, and there is no competent 
evidence that any current fibromyalgia or arthritis is 
causally or etiologically related to, or aggravated by 
service-connected PTSD.  


CONCLUSION OF LAW

The veteran does not have fibromyalgia or arthritis due to 
disease or injury which was incurred in or aggravated by 
service, nor is any current fibromyalgia or arthritis 
proximately due to or aggravated by service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
fibromyalgia and arthritis, any questions as to the 
appropriate disability ratings or the effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in November 2003, July 2006, and 
June 2007, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in January and July 2007.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, No. 
2007-7130 WL 2694606 (Fed. Cir. Sept 17, 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which was related to service or 
to a service-connected disability; of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was afforded 
several VA examinations during the pendency of this appeal, 
and was offered an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, 
recently (effective October 10, 2006) 38 C.F.R. § 3.310 was 
revised in order to more thoroughly reflect the holding in 
Allen, that secondary service connection is available for 
chronic aggravation of a nonservice-connected disorder.  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The revised regulation was 
included in the July 2007 supplemental statement of the case.



Analysis

In the instant case, the veteran contends that his current 
arthritis and fibromyalgia are due to or have permanently 
worsened as a result of stress and anxiety associated with 
his service-connected PTSD.  The veteran does not contend, 
nor does the evidence show that his current fibromyalgia or 
arthritis were present in service or until many years after 
discharge from service.  

The evidence of record includes statements from two private 
physicians (Drs. C. K. W. and K. A. R.) to the effect that 
the veteran's arthritis and fibromyalgia were either caused 
or aggravated by his service-connected PTSD.  However, 
neither physician has offered any empirical evidence of an 
etiological relationship between PTSD and arthritis or 
fibromyalgia, nor have they offered any objective evidence of 
a demonstrable permanent increase in the severity of the 
veteran's arthritis and/or fibromyalgia due to or as a result 
of his service-connected PTSD.  

Specifically, Dr. R.'s statements in July 1997 and December 
1999, were conclusory in nature and did not offer any 
discussion or analysis as to the basis for his opinion.  He 
provides no explanation for his opinion that PTSD has caused 
fibromyalgia.  Moreover, Dr. R. essentially relates increased 
symptoms and complaints to PTSD as contrasted with an 
increase in the actual disease process.  In the July 1997 
statement, Dr. R. stated that the veteran's PTSD greatly 
aggravated his arthritis symptomatology, and his fibromyalgia 
was a result of his PTSD.  In a letter dated in December 
1999, Dr. R. stated the veteran had significant fibromyalgia 
and arthritic "complaints" as a result of his PTSD.  A 
medical opinion based on speculation without supporting 
clinical data does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See 
also Black v. Brown 5 Vet. App. 177 180 (1993) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.)  Thus, the Board finds no probative value in the 
opinions expressed by Dr. R. 

In a letter dated in July 1997, Dr. W. stated that over the 
past several years, he had seen a definite increase in the 
veteran's exacerbation of pain in his thoracic and cervical 
spine which was secondary to his progression of arthritis and 
also exacerbated by the veteran's PTSD symptoms because the 
agitation, anxiety, and intermittent muscle spasm had 
worsened the pain from degenerative joint disease.  In a 
letter dated in November 2000, Dr. W. acknowledged that the 
veteran had classic osteoarthritis with Heberden's and 
Bouchard's nodes in his hands and some hypertrophy, and 
probable arthritis in his lumbar and thoracic spine.  He 
noted that the veteran believed that his pain and 
degenerative disease disabilities had been aggravated by his 
PTSD, and asked him to write an opinion to that effect to the 
VA.  Dr. W. stated that he believed that a study published in 
the Journal of Psychosomatic Medicine in 1997, showed a valid 
correlation between PTSD and physical discomfort and 
exacerbations of disease processes.  He opined, in essence, 
that the veteran's arthritis can very well be exacerbated by 
and/or etiologically related to his PTSD.  

In regard to his opinion that there could be an etiological 
relationship between arthritis and PTSD, Dr. W. did not offer 
any discussion or analysis for his opinion or point to any 
specific medical evidence that PTSD caused arthritis or 
fibromyalgia in this veteran.  The cited journal purportedly 
only showed a correlation between physical discomfort and 
exacerbations of disease processes.  Further, Dr. W. did not 
offer any objective evidence that there had been a 
demonstrable permanent increase in the veteran's underlying 
arthritis or fibromyalgia due to his service-connected PTSD.  
The Board notes that temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Without objective evidence of an actual increase in 
the underlying disease process in this case, any opinion on 
the question of aggravation as to the veteran's disabilities 
would be purely speculative.  Id.  

The Board has reviewed and considered the various articles 
taken from the internet and submitted by the veteran and his 
representative on the subject of psychiatric disorders and 
physical illnesses.  In general, the articles indicated that 
various studies have shown a higher incidence of reported 
multifaceted symptoms, such as, insomnia, anxiety, 
depression, and other PTSD-like symptoms in patients with 
fibromyalgia than in patients without fibromyalgia.  While 
the studies suggested a possible overlap of symptomatology 
between fibromyalgia and PTSD, none of the reports concluded 
that there was a cause and affect relationship between PTSD 
and arthritis or fibromyalgia.  In fact, one of the internet 
articles specifically noted that, "[l]ittle is known about 
how these two phenomena [fibromyalgia syndrome and PTSD] 
interact with one another."  See "Prevalence and impact of 
posttraumatic stress disorder-like symptoms on patients with 
fibromyalgia syndrome" (Sherman JJ, Turk DC, Okifuji A.).  
Taken as a whole, the studies suggested only that patients 
with chronic pain syndromes, such as, fibromyalgia had a 
higher incidence of reported PTSD-like symptoms and a lower 
quality of life than those without chronic pain disorders.  
The studies do not, however, offer any empirical data of an 
etiological relationship, i.e., cause and effect, between 
PTSD and arthritis or fibromyalgia.  

The veteran was also examined by VA on at least four 
occasions during the pendency of this appeal to determine, if 
feasible, the etiology of his arthritis and fibromyalgia, and 
whether either disability was being aggravated by his 
service-connected PTSD.  With regard to arthritis, three VA 
examiners rendered opinions to the effect that there was no 
etiological relationship between PTSD and arthritis; the 
other physician (neurology) did not offer an opinion on the 
matter.  The VA examiner in December 1997 stated, in essence, 
that he was unaware of any medical literature that suggested 
PTSD caused arthritis.  A VA examiner in June 2001 opined 
that the veteran's arthritis was genetic in origin and was 
not related to his PTSD.  The examiner also included a 
discussion of the genesis of fibromyalgia and noted that it 
is a collection of symptoms that remained controversial and 
was not evidenced by any objective findings on physical 
examination, but only by subjective findings and, therefore 
was a somatic illness.  

In this regard, the Board notes that the evidence of record 
shows that the veteran has significant osteoarthritic changes 
in his lumbar spine (1997 January VA x-ray study), 
degenerative disc disease at all cervical and upper thoracic 
levels with accompanying spondylosis and degenerative 
arthritis, and mild central spinal stenosis at the C3-4 and 
C4-5 levels (July 1997 VA neurological report), and 
degenerative joint disease of the hands, knees, and other 
unspecified joints (May 1995 private medical report).  Thus, 
it is readily apparent that the veteran has significant 
organic disease which all of the physicians of record have 
acknowledged as contributing to or the underlying cause of 
his current problems.  

The Board notes that the VA examiner in December 1997, opined 
that the veteran's arthritis was not related to his PTSD, but 
believed that some of the veteran's pain in his joints and 
muscle spasm may be secondary to PTSD.  However, the 
physician did not offer any explanation for his belief nor 
did he indicate that there was a worsening of underlying 
pathology associated with the veteran's arthritis.  A VA 
neurologist in October 2001, stated that the veteran's PTSD 
may "exaggerate" his chronic pain syndrome and/or his 
multiple joint degenerative disease problems.  Again, the 
physician offered no explanation for his opinion, nor is the 
Board able to ascertain the exact meaning of either opinion.  
Therefore, the appeal was remanded for an examination and 
opinion on this question in May 2006.  

The veteran was examined by VA in August 2006, at which time 
the examiner indicated that the claims file was reviewed.  
The examiner noted that the veteran did not have any 
documented evidence of fibromyalgia by a rheumatologist, but 
did have evidence of occasional myalgia.  He went on to opine 
that the veteran's arthritis and myalgias were typical of 
someone of the veteran's age (81), and were not caused or 
aggravated by PTSD.  

The question before the Board is whether there is an 
etiological relationship between the veteran's arthritis 
and/or fibromyalgia and his service-connected PTSD.  In this 
case, some of the evidence submitted on this question is 
speculative at best and suggests only that there may be 
overlapping symptoms and manifestations in patients with PTSD 
and chronic pain disorders.  However, there has been no 
persuasive competent evidence submitted which shows a cause 
and effect relationship between PTSD and the development of 
arthritis or fibromyalgia.  As to the question of whether the 
veteran's arthritis and/or fibromyalgia are aggravated by the 
service-connected PTSD, while there are opinions suggesting 
possible increased pain which may be caused by PTSD, there is 
no objective evidence of any permanent increase in the 
severity of the underlying disease process and no persuasive 
objective evidence that the current diseases are not due to 
the natural progress of the diseases in question.  Again, 
unless the underlying condition, as contrasted to symptoms, 
is worsened, aggravation may not be conceded.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, none of 
the private examiners have provided any persuasive discussion 
in their statements as to nature and degree of the claimed 
aggravation and hence, current level of severity of the 
nonservice-connected arthritis and fibromyalgia, by the 
service-connected PTSD as contrasted with the baseline level 
of severity of the nonservice-connected diseases before the 
purported aggravation.  

Given the lack of any persuasive medical evidence showing 
that the veteran's arthritis or fibromyalgia is etiologically 
related to the service-connected PTSD, or have undergone a 
permanent increase in disability as a result of his PTSD, the 
Board finds no basis to grant service connection in this 
case.  


ORDER

Service connection for fibromyalgia and arthritis, including 
as secondary to service-connected PTSD, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


